Citation Nr: 1517132	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

J. Fussell




INTRODUCTION

The Veteran's original DD 214 reflects that he had active service from March 1982 to February 1999; but, a corrected DD 214 reflects that he was discharged from active service in June 1999.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2014 the Veteran revoked his authorization for a Veterans Service Organization to represent him in this appeal and he stated that he would represent himself.  

The Board remanded this case in March 2014 and it has now been returned for further appellate consideration.  

A September 2014 rating decision granted service connection for postoperative (PO) residuals of left shoulder recurrent dislocation, rated 20 percent, and for surgical scars of the left shoulder, rated noncompensably disabling.  Since the most recent rating action in March 2015, the service-connected lumbar degenerative disc disease (DDD) with radiculopathy is rated 40 percent; PO right shoulder recurrent dislocations with degenerative arthritis, is rated 30 percent; PO residuals of left shoulder surgery with recurrent dislocations (under Diagnostic Code 5202), is rated 30 percent; PO right rotator cuff tear with instability is rated 20 percent; impairment of the left shoulder (under Diagnostic Code 5201) is rated 20 percent; right hallux valgus, PO bunionectomy, is rated 10 percent; his left hallux valgus and PO left shoulder scar are rated noncompensably disabling.  These result in a combined disability rating of 90 percent.  See 38 C.F.R. § 4.16.  However, the most recent May 2014 VA psychiatric examination indicated that he continued to be employed with the Post Office and, so, there is no claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

An October 2014 Report of General Information indicates that the Veteran's spouse desired to claim apportionment of the Veteran's VA compensation.  From the record it is not clear if any further action has been taken as to this matter.  Thus, this matter is referred to the RO for clarification.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 


FINDINGS OF FACT

Despite a complaint at service discharge of depression, which subsequently resolved, an acquired psychiatric disability was not incurred in or aggravated during active service and was not caused or aggravated by any service-connected disorder or combination of service-connected disorders.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant; and of how disability ratings and effective dates are established.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

By VCAA letter in March 2011 VA's notice requirements were met with respect to the issue addressed in this decision.  The VCAA letter was issued prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records (STRs), private treatment records, VA examination reports in 2011 and 2014, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further development action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.  

In June 2011 the Veteran was informed that the records from Parktowne Psychological Services had not been received but a second attempt was being made; however, he could also attempt to obtain them.  The only record received from that facility is a statement, dated May 20, 2011, from the Veteran's treating psychologist.  

A Report of General Information in March 2011 noted that the Veteran requested a copy of his STRs.  These were provided to him in May 2011.  

The case was remanded in 2014 to attempt to obtain up-to-date VA treatment records and obtain a VA medical opinion.  Those treatment records were obtained and an additional medical opinion was obtained in May 2014.  

In the Veteran's Notice of Disagreement (NOD) he alleged that the May 2011 VA examination was inadequate because it only lasted 10 to 15 minutes and was arranged solely for the purpose of obtaining negative evidence, in violation of the holding in Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (explaining that VA must provide an adequate explanation of the reason to pursue development).  It was also argued that the 2011 examination was not needed because the Veteran's lay statements were adequate to adjudicate his claim.  

Here, however, the question of causation or aggravation of a psychiatric disability by service-connected disabilities is beyond the understanding of a lay person for the purpose of rendering an opinion as to this matter.  Sometimes laypersons are competent to identify a condition, i. e., when simple, such as a broken leg, and sometimes not, e.g., a form of cancer.  See Jandreau, 492 F.3d at 1377 n.4.  A psychiatric disorder is not necessarily accompanied by observable symptoms, and is for that reason alone is more akin to cancer than a broken leg.  See Tyrues v. Shinseki, No. 04-584, slip op. at 2 (U.S. Vet. App. Aug. 23, 2012) (nonprecedential memorandum decision).  In this regard, at the time of the May 2011 VA examination there was no medical opinion on file addressing the etiology of a claimed psychiatric disability.  Thus, such an opinion was needed.  

The Veteran also cites Nieves v. Rodriguez v. Peake, 22 Vet. App. 299 (2008) for the proposition that if a private medical opinion is deficient because it was not based on a review of the claims file, VA should offer to furnish the claim file to the private physician for a more complete opinion.  

However, the holding in Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011) "explicitly limited VA's duty to seek clarification of private medical reports to situations where 'the missing information is relevant, factual, and objective-that is, not a matter of opinion'."  Carter v. Shinseki, 26 Vet. App. 534, 545 (2014).  Specifically, Savage, Id., held that "when a private medical report is the only evidence on a material issue, and the material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight [VA] must attempt to obtain such clarification.  Carter v. Shinseki, 26 Vet. App. 534, 545 (2014) (citing Savage, 24 Vet. App. at 267).  Here, there was no relevant objective fact which was missing from the record, and the private psychologist's report is not the only opinion evidence on file.  The Veteran would have the Board provide evidence in the record for the purpose of clarifying the private psychologist's opinion.  However, this does not fit the circumstances described in Carter, Id., and, additionally, because the Veteran was provided a copy of his STRs he could have, but has not, requested his private psychologist to provide any needed clarification. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) had held that "a private medical opinion may not be discounted solely because the opining physician did not review the claims file.  Likewise, [] the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id., that a private physician's opinion is competent evidence even without review of service treatment records).  Here, as will be explained, the private psychologist's opinion is of lesser value but not because the private psychologist did not review the claim file.  Rather, it is because the private psychologist's opinion in May 2011 did not address the matter of whether the Veteran's problems or claimed psychiatric disability were due to illicit drug use, as opposed to being due to service-connected disabilities.  Moreover, the private psychologist's statement is dated May 20, 2011, which is the day following the May 19, 2011, VA examination.  Thus, since the 2011 VA examination preceded the private psychologist's opinion it could not have been obtained for the purpose of refuting the later private medical opinion.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating the claim.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  


Background

On examination for service enlistment in 1981 the Veteran was psychiatrically normal.  On re-enlistment examination in 1989, Drill Instructor screening in 1994, and Drill Instructor duty in 1996, the Veteran was psychiatrically normal.  A March 1990 psychiatric screening evaluation for students in Marine Corps Drill Instructor School found no significant contraindication for assignment.  On examination for service discharge in February 1999 the Veteran was psychiatrically normal.  In an adjunct medical history questionnaire he reported not having or having had nervous trouble of any sort but reported that he had lately been depressed quite often due to stress on his career.  

The Veteran's initial claim for VA compensation was for musculoskeletal disabilities and was received in July 1999. 

On VA general medical examination in August 1999 the Veteran's psychiatric status was normal.  

A private clinical record from the Charlotte Orthopedic Specialists reflects that on examination in January 2002 the Veteran was alert and oriented to person, place, and time.  He displayed no inappropriate behavior.  He was obviously frustrated by his overall condition (relating to his several year history of chronic pain from service-connected low back and right shoulder disorders) and his lack of progress.  

VA treatment records in March 2011 show that the Veteran's September 2010 urine screen was positive for cocaine, and he admitted past marijuana use.  The Veteran agreed to being referred to a substance abuse treatment program.  

On VA psychiatric examination in May 2011 the Veteran's records were reviewed.  He reported being employed full-time with the Post Office.  He complained of difficulty sleeping due to pain.  After a mental status examination the diagnoses were (1) a history of polysubstance abuse, including alcohol, marijuana, and cocaine, stated by the Veteran to be in remission but medical records suggested otherwise; and (2) a personality disorder, not otherwise specified (NOS), with antisocial, paranoid, and negativistic characteristics.  The examiner noted that the Veteran was not very forthcoming during the interview but felt that the Veteran's problems occupationally were primarily due to his personality traits which predated his service-connected medical conditions.  

A May 2011 statement from M. P., a psychologist, with Parktowne Psychological Services, reported that the Veteran had developed symptoms after his in-service injuries.  These included an inability to pull himself out of his mood, becoming apathetic, critical thoughts of himself and perceived weaknesses or mistakes.  He was irritable and worried about his physical problems.  Based on the Veteran's symptoms and history the proper diagnosis was major depression, and this stemmed from his coping with pain and restrictions from his service-connected back and shoulder disabilities.  

A January 2013 VA treatment record reflects that the Veteran reported that he would "take anything for pain including cocaine, marijuana, or prescription medicaitons [sic] given to him by friends" but he denied currently using marijuana.  

On VA psychiatric evaluation in May 2014 the Veteran's electronic records were reviewed.  It was reported that his diagnoses were alcohol use disorder and an alcohol induced mood disorder.  The two disorders were inter-related.  The Veteran reported that his work at the Post Office was stressful due to his depression and low back pain.  He was capable of performing the activities of daily living, which he did routinely.  He drank a fifth of liquor per week and also drank beer but could not quantify this.  He was evasive when questioned about his alcohol use, and the examiner had to rephrase the questions several times to obtain information.  The Veteran refused to answer if he ever needed an "eye opener."  He stated that he had used marijuana a few times for pain, and that somebody laced it with cocaine. He stated that he had never intentionally used cocaine and did not now use cannabis.  He became quite irritable when asked about substance use.  

After a mental status examination the examiner reported that the Veteran's mood disorder was more likely than not related to alcohol use.  In regard to his report of depressed mood in February 1999 (at the service discharge examination), the Veteran reported that he did not remember this but was going through some personal problems at that time that made him sad; but, these had resolved.  The examiner stated that based on the Veteran's history and current presentation, his current mood disorder was not related to his reported depression in February 1999.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1131.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder; (f) schizophrenia;(g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  However, major depression was not listed at 38 C.F.R. § 3.384 as being a psychotic disorder.

Prior to March 19, 2015, 38 C.F.R. § 3.384 provided that a psychosis was a disorder listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision (DSM-IV-TR), but VA published an interim final rule, 79 Fed.Reg. 45,093 through 45,103 (Aug. 4, 2014) which noted that this was outdated with publication of and replaced with DSM-5.  The interim final rule was adopted as final without change, 80 Fed.Reg. 14,308 and 14,309 (March 19, 2015), in which it was noted that Shared Psychotic Disorder as a distinct diagnosis in § 3.384(h) was removed as DSM-5 now classified it as a part of Delusional Disorder.  Included in the prior version of § 3.384 were the following listed disorders: Psychotic Disorder Due to General Medical Condition; Psychotic Disorder Not Otherwise Specified; and Substance-Induced Psychotic Disorder.  To be consistent with current DSM-5 nomenclature of the DSM-5, VA updated the names of these disorders to Psychotic Disorder Due to Another Medical Condition, Other Specified Schizophrenia Spectrum and Other Psychotic Disorder, and Substance/Medication-Induced Psychotic Disorder, respectively.  79 Fed.Reg. 45,093 - 45,094 (Aug. 4, 2014).  This regulatory revision was applicable to all claims received by VA or at the agency of original jurisdiction on or after August 4, 2014, but applicable to claims pending at the Board (i.e., certified to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit (Fed. Cir.) on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  80 Fed.Reg. 14,308, 14,309 (March 19, 2015).  The revised regulation also does not list major depression as being a psychosis.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In addition to the above laws and regulations, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2012).

Alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  In addition, 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence, must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  


Analysis

Post service evidence indicates that the Veteran has a personality disorder.  Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  Here, the Board finds no evidence of additional disability due to a superimposed disease or injury during service, and it is not contended otherwise.  Under this factual scenario, service connection cannot be awarded.  

In addition to a personality disorder, there is evidence that the Veteran has engaged in alcohol and substance abuse.  To the extent that he has suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and drugs, and at times even contradictory histories.  For example, at the 2014 VA examination he stated that he had never intentionally used cocaine, but a January 2013 VA treatment record indicates that he was willing to use any illicit drug.   Likewise, the wide variety of usage of both alcohol and several types of drugs, e.g., marijuana and cocaine, do not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder.  

The Veteran conceded at a VA examination that his complaint of depression at service discharge was due to some unspecified circumstances in his life but that his depression had resolved.  There is otherwise no evidence of any psychiatric symptom or diagnosis during military service.  Indeed, the Veteran's focus in this case has been that disability and pain from his service-connected disorders has caused him to develop an acquired psychiatric disability.  

As to this, the private psychologist stated that the Veteran's service-connected physical disorders, including pain and functional impairment stemming therefrom, had given rise to a major depressive disorder.  As noted, a major depressive disorder is not a psychosis for the purpose of presumptive service connection and there is nothing in the record which suggests that any form of psychosis manifested either during or within one year of his service discharge in 1999.  

On the other hand, the VA examination in 2011 found that the Veteran's diagnoses were a polysubstance abuse disorder and a personality disorder.  As explained, service connection is not warrant for either diagnosed disability.  The 2014 examination yielded diagnoses of an alcohol use disorder and alcohol induced mood disorder.  The 2014 VA examiner again repeated a finding that the mood disorder was most likely related to alcohol use.  Accordingly, service connection is not warranted on this basis.  

In comparing the opinion of the private psychologist with the VA opinions, all three were aware of the essential contention that the Veteran has an acquired psychiatric disability due to his service-connected disorders.  However, the private psychologist did not even consider the possibility that either alcohol or drug use, or both, might be the essential cause of the Veteran's current psychological problems.  In fact, the private psychologist made no mention of the Veteran's use of alcohol or drugs; whereas, the VA opinions in 2011 and 2014 not only considered this but found that use of alcohol or possibly even drugs, was the cause of the Veteran's current psychological problems.  In fact, the 2014 VA examination addressed the Veteran's complaint of depression at service discharge, noting that it had only been transitory, and this also was not mentioned or addressed by the private psychologist.  

For these reasons the Board finds that the favorable opinion of the private psychologist to be of lesser probative value than the negative VA medical opinions.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and, so, there is no doubt to be favorably resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Ortiz v. Principi, 274 F.3d at 1365 (Fed.Cir. 2001).  


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


